Mr. Justice Wilkin delivered the opinion of the Court :■ This was a proceeding in the county court of Adams county,, at its May term, 1890, to obtain judgment against certain real estate belonging to appellant, for back taxes. Numerous, objections were filed by appellant, but they were overruled,, and judgment entered as prayed. From that judgment this appeal was prosecuted to the January term, 1891. The bill. of exceptions then in the record did not show that it contained all the testimony introduced on the hearing helow, and was in other respects defective. The cause was at that time continued, on the motion of appellant, to enable it to procure an amended bill of exceptions, and it now brings up a supplemental record, from which it appears that it entered a motion in said county court, at its February term, 1891, to amend said bill of exceptions in several particulars, which motion was in part allowed and in part denied, that court refusing-to sustain the motion so far as it sought to have the judge-certify that it contained “all the evidence-introduced or offered by either party on the trial of said cause.” Counsel for appellee insists that the county court had no power to make or authorize any amendment whatever to the-bill of exceptions at said February term, and that no pretended amendment then ordered should now be considered. That question is not material to the decision of the case, for, even conceding that all amendments allowed were properly made, the bill of exceptions still failing to contain all the evidence, the judgment of the court below must be affirmed, unless it can be made to appear that there is reversible error in the record independently of the evidence, which is not attempted. This court has many times ruled, that when the-bill of exceptions does not show that it contains all the testimony introduced on the trial of a cause, it must be presumed that there was before the trial court all the evidence necessary to justify the judgment rendered. Each of the objections-urged by appellant in the county court may have been, and: we will presume was, met and overcome by competent proof» Judgment affirmed.